Citation Nr: 1143898	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for generalized anxiety disorder with panic disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for hypothyroidism, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992, and from January 1994 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2010, the issues were remanded by the Board for further development.  The requested development has been accomplished and the issues are now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's general anxiety disorder with panic disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's hypothyroidism syndrome requires continuous medication for control, but does not produce fatigability, constipation or mental sluggishness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for generalized anxiety disorder with panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for an evaluation of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7903 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

These matters were most recently before the Board in July 2010, when the case was remanded to the VA RO in Roanoke, Virginia (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records and to perform all other development deemed necessary.  In  accordance with the mandates of the remand, in October 2010 the AMC sent the Veteran a letter requesting that he complete and return an enclosed VA form 21-4142 providing the contact and release information necessary to obtain private treatment records.  The Veteran failed to reply to this request.  In this respect, the Board notes that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim and the Board notes that VA's duty to assist has been complied with.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  All of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in June 2011, confirmed and continued the previous denial.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Having reviewed the record, the Board finds that the Veteran's examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was additionally provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).



Increased Ratings-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pyramiding, i.e., the evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14  (2011).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

General Anxiety Disorder with Panic Disorder-Laws and Regulations

The Veteran's generalized anxiety disorder with panic disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2011).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  A GAF score between 71 and 80 reflects transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.  

Factual Background and Analysis

The Veteran contends that his generalized anxiety disorder with panic disorder symptoms warrant a disability evaluation in excess of 30 percent.  For the reasons discussed below the Board finds that a 30 percent disability rating is appropriate.

The evidence of record includes a November 2005 QTC neuropsychiatric examination.  The QTC examiner noted that the Veteran's claims file was reviewed.  Mental status examination revealed that the Veteran was oriented and had appropriate appearance, hygiene and behavior.  The Veteran's affect was normal as was communication and speech.  The examiner noted a history of panic attacks, however there was no evidence of recent panic attacks.  There was no history of delusions, hallucinations or obsessive rituals.  Thought processes were sequential.  There was no evidence of impaired judgment or impaired abstract thinking.  Memory was normal and there were no suicidal or homicidal thoughts reported.  The examiner stated that the Veteran had no difficulty performing activities of daily living and that he was able to establish and maintain effective work and social relationships.  It was noted that the Veteran had a clear history of generalized anxiety disorder with intermittent panic episodes and that his symptoms were under good control with the use of Paxil.  A GAF score of 80 was provided.  

The Veteran was examined by a QTC examiner for a second time in November 2008.  During his examination, the Veteran stated that he had not experienced any panic attacks in about one year but when he did he experienced shortness of breath, chest pain and that he had to leave work and take a small amount of Xanax when such attacks occurred.  The Veteran reported that he saw a psychiatrist about every three weeks and that he experienced occasional spells of depression that lasted for about three weeks.  The Veteran explained that during these periods his wife had to drive him to work as he feared driving.

Mental status examination revealed that the Veteran was well oriented and had normal appearance and hygiene.  The Veteran's behavior was appropriate and he had good eye contact.  Affect and mood appeared normal.  Communication and speech was normal.  The Veteran reported that his level of concentration varied.  He stated that he experienced panic attacks every two to three months.  He explained that he found it difficult to trust others.  He had no obsessional rituals and thought processes were normal.  There was no impaired abstract thinking and judgment appeared to be within normal limits.  Memory appeared to be normal and there was no suicidal or homicidal ideation.  The examiner stated that the Veteran had no difficulties performing activities of daily living and that he was able to establish and maintain effective work and social relationships.  A GAF score of 60-65 was provided.

Given the foregoing evidence, the Board finds that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 50 percent evaluation.  Indeed, the record does not demonstrate circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands impairment of memory due to general anxiety disorder with panic attacks, impaired judgment or impaired abstract thinking.  The Veteran has been consistently described as having good judgment, normal speech, normal memory, normal judgment and appropriate thought content.  The Veteran is shown consistently to be able to establish and maintain work and social relationships and his general anxiety disorder with panic attacks is not shown to affect activities of daily living.  The Veteran has stated that he experiences periods of depression and that he previously experienced panic attacks regularly, however the Veteran's panic attacks appear to be well controlled by medication and his reported depression keeps him from driving to work but is not shown to cause reduced reliability and productivity nor is a diagnosis of depression evident in the evidence of record.

The Veteran's global assessment of functioning scores of 80 and 60-65 demonstrate that the Veteran's symptoms may have increased between his two VA examinations, however, these scores demonstrate transient to mild symptoms the severity of which is reflected by the level of impairment described in the 30 percent disability rating.  Neither the GAF scores nor the symptoms found upon examination demonstrate that the Veteran's general anxiety disorder with panic disorder causes occupational and social impairment with reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).  

In short, the Board finds that the Veteran' symptomatology throughout the appeal period includes anxiety and panic attacks.  He has been shown to establish and maintain effective work and social relationships.  No other evidence shows that the general anxiety disorder with panic disorder has resulted in occupational impairment beyond that already contemplated by the rating presently in effect.  Overall, then, the disability picture most closely approximates a 30 percent rating under Diagnostic Code 9411.  Accordingly, the Board finds that an evaluation in excess of 30 percent for service-connected general anxiety disorder with panic disorder must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has also considered whether the Veteran's general anxiety disorder with panic disorder has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hypothyroidism-Laws and Regulations

Under 38 C.F.R. § 4.119, DC 7903 hypothyroidism manifested by fatigability or the required use of continuous medication for control of symptoms warrants a 10 percent evaluation.  When manifested by fatigability, constipation, and mental sluggishness hypothyroidism warrants a 30 percent evaluation.  When manifested by muscular weakness, mental disturbance, and weight gain a 60 percent evaluation is warranted.  When manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness a 100 percent evaluation is warranted.  

Factual Background and Analysis

The Veteran contends that a disability evaluation in excess of 10 percent is warranted for his hypothyroidism.  The Board finds that a higher disability evaluation is not warranted.  The Veteran was afforded a QTC examination in November 2005.  It was noted that the Veteran had been intolerant to cold weather and that his weight had increased from 215 pounds to 227 pounds in 12 months due to slow metabolism.  It was noted that the Veteran's functional impairment consisted of him having gained weight, there was no time lost from work.  

During a November 2008 QTC examination, the Veteran stated that as a result of his thyroid condition, he experienced emotional instability and depression.  The Veteran did not describe fatigability, slowing of thought, poor memory, difficulty breathing or difficulty swallowing, he had no problems tolerating hot or cold weather and had gained ten pounds over the past six months.  There were no heart or gastrointestinal complications resulting from his thyroid condition.  The Veteran reported that he did not experience any functional impairment from his thyroid condition.  The examiner provided a diagnosis of hypothyroidism which was stable on medication.

The Board finds that a disability rating for hypothyroidism in excess of 10 percent is unwarranted.  The evidence of record has not demonstrated any of the criteria for the next higher 30 percent rating; fatigability, constipation and mental sluggishness due to hypothyroidism are simply not shown.  The Board notes that intolerance to cold weather was reported but the examiner noted that the Veteran previously had the symptom, intolerance to cold is not shown for the period on appeal.  Further, while weight gain is demonstrated by the evidence of record and is amongst the criteria for a 60 percent rating, muscular weakness and mental disturbance due to hypothyroidism are not demonstrated.  Thus, the Veteran's symptoms are shown to most closely approximate the symptoms described in the 10 percent disability evaluation.  

The Veteran is shown to have stated during his November 2008 QTC examination that he has emotional instability and depression secondary to his thyroid condition.  The Board notes that mental disturbance to include mental disturbances, described as dementia, slowing of thought [and/or] depression, is one of the enumerated symptoms for a 100 percent disability rating for hypothyroidism.  In this respect, however, while the Veteran has stated that he has depression secondary to his thyroid condition, at no point has a medical professional found a mental disturbance beyond his separately rated service-connected anxiety disorder with panic disorder nor has a medical professional attributed any mental disturbance, including depression, to his hypothyroidism.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge but, in this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and the Veteran is not, therefore competent to state that he has depression which is due to his hypothyroidism.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's QTC examiners have noted that the Veteran's only functional impairment was weight gain and it was noted that his condition was stable on medication.  At no time did either examiner cite depression as a symptom of hypothyroidism.  Finally, as noted above the Veteran's psychiatric examiners diagnosed the Veteran with anxiety and panic disorders, at no time has the Veteran been diagnosed with depression.  

The Board finds that the symptoms presented by the Veteran's hypothyroidism are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hypothyroidism necessitated frequent hospitalization, or has caused a marked interference with employment to warrant a higher extraschedular rating.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).




       (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased initial rating for generalized anxiety disorder with panic disorder, currently rated as 30 percent disabling, is denied.

Entitlement to an increased initial rating for hypothyroidism, currently rated as 10 percent disabling, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


